Citation Nr: 1341755	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-20 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hand fracture. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left hand fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1978 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana. 

The issues of entitlement to service connection for hypertension and entitlement to service connection for a left hand fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The September 2004 rating decision that denied entitlement to service connection for hypertension and entitlement to service connection for a left hand fracture was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final September 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  Evidence received since the final September 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hand fracture.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7015(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2013).

2.  Evidence received since the final September 2004 rating decision is new and material; the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the final September 2004 rating decision is new and material; the criteria to reopen the claim for service connection for a left hand fracture have been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).



Legal Criteria 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

In September 2003, the Veteran filed a claim to establish service connection for hypertension and for a left hand fracture.  These claims were denied by the RO in a September 2004 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination or submit new evidence in support of the claim within a year of this notice.  As such, the September 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7015(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2013); see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  The Veteran filed a petition to reopen his claims for service connection in January 2007.  An August 2007 rating decision reopened the Veteran's claims on the basis of new and material evidence, but confirmed and continued the previous denial of the claims on the merits. 

Although the RO reopened the previously denied claims for service connection for hypertension and a left hand fracture, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for service connection for hypertension and a left hand fracture had been received, the Board will proceed to adjudicate the issues of new and material evidence in the first instance. 
Hypertension

The basis of the prior final denial by the RO in the September 2004 rating decision was that there was no record of treatment for hypertension shown in service, nor was there evidence linking the Veteran's hypertension to a disease or injury which began during service.  

Evidence associated with the claims file since the September 2004 rating decision includes the Veteran's statement that he was treated for hypertension from October 1984 to August 1996 at the VAMC in Temple, Texas, and a December 2005 VA treatment record which noted that the Veteran reported having been diagnosed with hypertension for 20 years.  The Veteran's statement constitutes new evidence because these treatment records were not identified or of record at the time of the September 2004 rating decision.  Additionally, the Veteran's report of having been diagnosed with hypertension for 20 years, or since approximately 1985, also constitutes new evidence because it is a fact that was not previously considered by VA.  The evidences is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.  Specifically, the evidence raises the possibility that the Veteran may have had hypertension, meeting the criteria for a 10 percent rating, during the presumptive year following his separation from active service.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Thus, the Board finds that new and material evidence has been received, since the prior final denial of this claim in the September 2004 rating decision, to reopen the claim of entitlement to service connection for hypertension.  Shade, 24 Vet. App. at 117.  On that basis, the claim is reopened.

Left hand fracture

The basis of the prior final denial by the RO in the September 2004 rating decision was that there was no record of treatment for a left hand fracture shown during service nor was there evidence of a current disability.  

The Board notes that the August 2007 Rating Decision and the March 2010 Statement of the Case both referenced an April 2007 VA examination record that noted that the Veteran had slight weakness in his left hand/arm and diagnosed him with status post fracture of the left hand with weakness.  The April 2007 examination record, showing a current diagnosis, is new because this information was not considered at the time of the September 2004 rating decision.  The evidence is material as it indicates that the Veteran has a current left hand disability, and thus, raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been received, since the prior final denial of this claim in the September 2004 rating decision, to reopen the claim of entitlement to service connection for a left hand fracture.  On that basis, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left hand fracture is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims for entitlement to service connection for hypertension and a left hand fracture.   

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  Specifically, the earliest VA medical records associated with the claims file are from December 2005.  In his November 2009 VA Form 21-526, the Veteran reported that he had received VA treatment for hypertension as early as October 1984.  Accordingly, the outstanding VA treatment records must be obtained and associated with the claims file.

Regarding the Veteran's claim for a left hand fracture, the August 2007 Rating Decision and the March 2010 Statement of the Case both referenced an April 2007 examination record, which noted a diagnosis of left hand status post fracture with weakness.  Upon review of the claims file, the Board finds that the April 2007 examination record is not associated with the claims file.  Accordingly, the April 2007 examination record must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain copies of all outstanding VA treatment records for hypertension and a left hand disability since service, to include records from the Temple, Texas VAMC from October 1984 to November 2008, Tuskegee, Alabama VAMC from September 1996 to August 1997, and Shreveport, Louisiana VMAC from November 2009 to present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  The RO/AMC must obtain a copy of the April 2007 examination record that is referenced in the August 2007 rating decision and the March 2010 statement of the case and associate the record with the claims file.  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


